DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 9/30/21 have been received. Claims 1, 4, 7, 9, and  11 have been amended. Claim 2 has been cancelled. Claim 12 is new.
Drawings
3.	The replacement sheet of drawing of Figure 1 is accepted.
 Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-9 are withdrawn because the Applicant amended claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 10 is withdrawn because the Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (US 2010/0324846) as evidenced by Joe et al. (US 2015/0226809) on claim(s) 1, 3, 5, 6, and 8-11 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The following examiner’s amendment is to correct antecedent basis issue in claim 8. The examiner’s amendment is not intended to affect the scope of Applicant’s claimed invention.
 The application has been amended as follows.
8.	Claim 8 has been amended to: The apparatus for estimating a capacity retention rate of a secondary battery according to claim 1, wherein the second main process includes:
a seventh routine for correcting the degree of cycle aging based on the predetermined weighting factor, and
an eighth routine for estimating the capacity retention rate of the secondary battery based on the degree of calendar aging and the corrected degree of cycle aging.
Allowable Subject Matter
9.	Claims 1, and 3-12 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into the independent claims, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 7/23/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724